Layton, C. J.,
concurring:
I am in agreement with the conclusions of the majority of the Court save in one particular. I think the learned trial Judge committed no error in striking out all testimony relative to the description of the sand hill by metes and *199bounds m,ade by the surveyor, and the testimony that the sand hill, referred to in the Lofland lease of 1917 and the renewal thereof in 1937, extended into and upon the lands leased to the plaintiffs below. The lands in question, belonging to the State with a certain jurisdiction over them vested by statute in the municipality of Lewes, contain large deposits of sand in the form of hills or dunes. The extent of the particular dune was, from the evidence, uncertain. The surveyor, who testified on behalf of the defendant below, said that it was approximately one mile in length. An officer of the defendant corporation testified that it was from two to two and one half miles long. The surveyor’s testimony and the description of the dune prepared by him was based upon his conception of the natural object, a conception materially different from that of the other witnesses. The witnesses were testifying on the same side. It may be assumed that they honestly differed. The foundation of the rule allowing extrinsic evidence for the purpose of identification where a descriptive word or expression is used, is based upon the maxim “Id cerium est quod cerium reddi ;potestThe phraseology, of doubtful meaning without explanation, must contain in itself, with the explanation, an identification of the land. Here, the very foundation, to which the explanation was intended to refer, was uncertain. The effect of the testimony was not to identify a known natural object, but to supply a description of something not in itself, fixed and certain.